Citation Nr: 1447577	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability on the basis of lateral instability.  

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected right knee disability on the basis of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

3.  Entitlement to a compensable evaluation for the service-connected right knee disability on the basis of limitation of extension.  

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative joint disease of the right knee.  

5.  Entitlement to an evaluation in excess of 10 percent for the service-connected right ankle, status post Evan's procedure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1982 to July 2006.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.  

In January 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded these matters in October 2012 for additional development of the record.  All indicated development has been completed and the matters are ready to be decided on the merits.  

In a January 2013 rating decision, the Appeals Management Center (AMC) assigned a 10 percent rating for the service-connected right knee disability on the basis of lateral instability; assigned a 20 percent rating for the service-connected right knee disability on the basis of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion; assigned a noncompensable rating for the service-connected right knee disability on the basis of limitation of extension; and assigned an increased rating of 10 percent for the service-connected degenerative joint disease of the right ankle.  

As less than the maximum benefit available was awarded, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA electronic claims file.  



FINDINGS OF FACT

1.  The service-connected right knee disability is not shown to be manifested by more than mild lateral instability.  

2.  The service-connected right knee disability manifested by cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint is assigned the maximum rating in accordance with the applicable criteria.  

3.  The service-connected right knee disability is not shown to be manifested by extension limited to more than 5 degrees.  

4.  The service-connected right knee disability manifested by degenerative joint disease is not shown to be manifested by flexion limited to more than 45 degrees.  

5.  The service-connected degenerative joint disease of the right ankle is shown to be productive of a functional loss due to pain and other factors that more nearly approximate that of marked limitation of motion, but actual ankylosis of the joint is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right knee disability on the basis of lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5257 (2014).

2.  A rating in excess of 20 percent for the service-connected right knee disability on the basis of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint is not assignable.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5258 (2014).

3.  The criteria for the assignment of a compensable rating for the service-connected right knee disability on the basis of limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5261 (2014).

4.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right knee disability manifested by degenerative joint disease on the basis of limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes (DCs) 5010-5260 (2014).

5.  The criteria for the assignment of a 20 percent rating, but no higher, for the service-connected degenerative joint disease of the right ankle, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes (DCs) 5010-5271.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).
	
This claim arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  

The Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded these matters in October 2012 to associate with the claims file any outstanding treatment records, to specifically include Social Security Administration (SSA) records.  

In December 2012, the VA made a formal finding on the unavailability of the SSA records.  Specifically, a request was made in November 2012 and in December 2012 a negative reply was received from SSA.  

The Veteran also stated that he never applied for SSA benefits and that he did not seek private treatment for the claimed disabilities.  

As all of the requested development has been accomplished, to include providing the Veteran with additional examinations in December 2012 and associating any outstanding records with the claims file, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the Board hearing, the undersigned Veterans Law Judge identified the issues on appeal and the Veteran was afforded an opportunity to describe the severity of the various disabling manifestations attributable to the service-connected disabilities.  

The actions of the Veterans Law Judge supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  



Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, uniform ratings are warranted for the entire period on appeal.  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


Right Knee

The Veteran seeks increased evaluations for the service-connected right knee disability.  The disability is rated of the basis of lateral instability of the right knee; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; limitation of extension of the right knee; and degenerative joint disease of the right knee.  

The Veteran underwent a VA examination in October 2007 and reported having intermittent stiffness and pain of the right knee that occurred four to five times per month.  He also noted that there was associated swelling and locking.  

The Veteran experienced flare-ups of pain that occurred four to five times per month and used a brace on his right knee as needed.  The Veteran stated that he had experienced four incapacitating episodes since his knee surgery.  

On examination, the Veteran presented with several arthroscopic scars.  The examiner noted that the Veteran had crepitus, but did not have any deformity, erythema, effusion, instability or tenderness.  

The range of motion testing revealed that his extension was normal and that flexion was performed from 0 to 125 degrees with no pain.  There was no additional range of motion lost due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  

The private treatment records revealed that the Veteran had an MRI scan in September 2010.  The impression was that of moderate osteoarthritic changes of tricompartment; grade III chondromalacia patellae with dorsal defect of the patella as well as mild lateral subluxation of patella; and mild joint effusion with 8 mm loose body, posteromedially.   

The Veteran underwent a VA examination in December 2012 and reported having increased pain in his knee.  He also endorsed having flare-ups manifested by swelling and "giving out" that occurred at least one time per week.  

The range of motion testing revealed that the Veteran's extension ended at 5 degrees and that he was able to flex from 0 to 120 degrees with objective evidence of painful motion beginning at 120 degrees.  There was no additional limitation in the range of motion following repetitive-use testing.  

The examiner noted that the Veteran had less movement than normal, excess fatigability, pain on movement, swelling, instability of station, and sudden sharp pain when his right knee gave out.  

Joint instability testing results revealed that the Veteran had "+2" (5 to 10 mm) on the Lachman anterior instability test.  The anterior drawer test and the talar tilt test both revealed that there was no laxity compared to the opposite side.  

The examiner also reported that the Veteran had had a meniscectomy with meniscal dislocation, meniscal tear, frequent episodes of locking, pain, and effusion.  It was noted that the Veteran did not have a total knee replacement.  

The Veteran's service-connected right knee is rated under multiple Diagnostic Codes.  

The service-connected right knee disability is rated on the basis of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint and assigned a 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258.  

DC 5258 provides that a 20 percent is assignable for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran is therefore receiving the maximum benefit under that Diagnostic Code.  

The service-connected right knee instability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  

The 10 percent rating contemplates slight recurrent subluxation or lateral instability.  A 20 percent rating is assignable for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assignable for severe recurrent subluxation or lateral instability.  

On this record, the Board finds that a rating in excess of 10 percent is not warranted as the Veteran is not shown to have more than mild instability.  

Specifically, in October 2007, the examiner determined that the Veteran did not present with any instability.  Furthermore, in December 2012, the examiner found that, while the Veteran had "2+" on the Lachman test, his posterior and medial-lateral stability was normal.  There also was no evidence or history of recurrent patellar subluxation or dislocation.  

Accordingly, on this record, a basis for the assignment of a rating in excess of 10 percent for right knee instability is not warranted.  

The service-connected degenerative joint disease of the right knee is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5260.  The Veteran is assigned a separate, noncompensable rating, for the service-connected disability on the basis of limitation of extension under 38 C.F.R. § 4.71a, DC 5261.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

DC 5010, applicable to arthritis due to trauma, directs that the arthritis should be rated as degenerative arthritis under DC 5003.  

DC 5003 provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected.  A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Under DC 5260, a 10 percent rating is assignable for flexion of the leg limited to 45 degrees; a 20 percent rating is assignable for flexion of the leg limited to 30 degrees; and a 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  

Under DC 5261, a 10 percent rating is assignable when extension is limited to 10 degrees; a 20 percent rating is assignable when it is limited to 15 degrees; and higher ratings are warranted for greater limitation of extension.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The evidence of record shows that a higher rating is not assignable on the basis of limitation of motion.  In particular, range of motion testing shows that his left knee flexion is not limited to less than 120 degrees and that extension is not limited to more than 5 degrees.  

The Board acknowledges the Veteran's lay statements that he experienced symptoms such as pain, giving out and instability.  

However, even taking into consideration the DeLuca factors, such as pain, the Board cannot find that his ability to flex and extend the right knee was functionally limited to compensable degree at any time during the period on appeal, including during flare ups.

Accordingly, the Board finds that a compensable rating is not warranted for the service-connected limitation of extension of the right knee.  The Board also finds that, a rating in excess of 10 percent is not warranted for the degenerative joint disease of the right knee on the basis of limitation of motion.  

As there is no evidence of ankylosis, a higher rating is not assignable under DC 5256.  To the extent that no tibia or fibula impairment or genu recurvatum, is demonstrated, DCs 5262 and 5263 are not for application in this appeal.  


Right Ankle

The service-connected degenerative joint disease of the right ankle is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DCs 5010-5271.  

As noted above, DC 5010, applicable to arthritis due to trauma, directs that the arthritis should be rated as degenerative arthritis under DC 5003.  

DC 5003 provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

DC 5271, applicable to limitation of motion of the ankle, provides that a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  

The Veteran was afforded a VA examination in October 2007 and reported experiencing persistent numbness in the lateral aspect of the right ankle; however, he denied having any pain, swelling, stiffness or flare-ups.  He also indicated that he used a brace when he played basketball.  

On examination, the Veteran did not present with crepitus, deformity, erythema, effusion, instability or tenderness.  

The Veteran's range of motion testing showed that flexion was performed from 0 to 40 degrees, that dorsiflexion was performed from 0 to 20 degrees that inversion was performed from 0 to 10 degrees and the eversion was performed from 0 to 15 degrees.  

There was no pain during the range of motion or additional motion lost due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  

The Veteran underwent a VA examination in December 2012 and reported having intermittent right ankle pain and swelling along with lateral numbness of the ankle.  He further reported experiencing flare-ups related to exercise and standing for more than five to six hours.  

The Veteran's range of motion testing revealed that flexion was performed from 0 to 40 degrees with no objective evidence of painful motion and that extension was from performed from 0 to 10 degrees with no objective evidence of painful motion.  

There was no additional limitation in range of motion of the ankle following repetitive use testing.  The examiner noted that the Veteran did not have the ability to perform range of motion testing for rotation, inversion, or eversion due to the prior surgery.  

The Veteran experienced less movement than normal, excess fatigability, pain on movement, and swelling.  

The examiner noted that the Veteran did not present with ankylosis and had normal strength in his ankle.  

Based on this record, the Board finds that the service-connected right ankle disability picture is shown to be manifested by a functional loss due to pain that more closely resembles that of marked limitation of motion.  

Although the Veteran's flexion and extension were not severely limited, the Veteran testified in January 2012 that he could not move his ankle from side to side because the tendons were tightened and his ankle was fused by the Evan's procedure.  

The December 2012 VA examiner also reported that the Veteran was unable to perform range of motion testing for rotation, inversion and eversion as a result of the surgical procedure.    

As the December 2012 VA examiner reported that the Veteran did not present with ankylosis, the Board finds that DCs 5720 and 5272 are not applicable.  

Hence, on this record, an increased rating of 20 percent, but no higher for the service-connected right ankle disability is not assignable.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the discussion reflects that the symptoms of the Veteran's right knee and right ankle disabilities are fully contemplated by the applicable rating criteria.  

As the rating criteria encompass the severity of the disabilities, to include symptoms such as pain, locking, effusion, instability, and limitation of range of motion, all of the Veteran's symptoms have been reasonably addressed.  

Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, this case does not present an exceptional circumstance in which extraschedular consideration might be required to compensate the Veteran for an usual or exceptional disability picture that can be attributed the combined effect of the Veteran's multiple service-connected disabilities.  

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) by reason of service-connected disability either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Here, as the Veteran is shown to be employed on a full-time basis, the Board finds that there is no implicit claim for a TDIU rating presented at this time for the purpose of appellate consideration.  


ORDER

An increased rating in excess of 10 percent for the service-connected right knee disability on the basis of lateral instability is denied.  

An increased rating in excess of 20 percent for the service-connected right knee disability on the basis of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint is denied.  

An increased, compensable rating for the service-connected right knee disability on the basis of limitation of extension is denied.  

An increased rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee on the basis of limitation of flexion is denied.  

An increased rating of 20 percent, but no higher for the service-connected degenerative joint disease of the right ankle is granted, subject to the regulations governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


